— Judgment unanimously af*1193firmed. Memorandum: We conclude that the trial court did not abuse its discretion in its Sandoval ruling. "The extent to which disparaging questions, not relevant to the issues, but bearing on the credibility of a witness, may be put upon cross-examination is discretionary with the trial court and its rulings are not subject to review, unless it clearly appears that the discretion has been abused” (People v Duffy, 36 NY2d 258, 262-263, cert denied 423 US 861). Finally, the sentence imposed was not harsh and excessive. (Appeal from Judgment of Monroe County Court, Wisner, J. — Murder, 2nd Degree.) Present — Callahan, A. P. J., Doerr, Boomer, Green and Davis, JJ.